Citation Nr: 1422836	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, evaluated as 10 percent disabling prior to April 4, 2012, and as 20 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2011.

In March 2012, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that additional development is necessary in regard to the Veteran's claim for an increased rating for his service-connected lumbosacral strain with degenerative disc disease.  

The April 2012 VA back examination shows that the Veteran did not suffer from radicular pain.  However, a May 2012 VA physical therapy note reveals that the Veteran complained of constant numbness and intermittent tingling above the knees.  A November 2012 VA pain note reflects that the Veteran's was diagnosed with chronic intractable lower back pain with occasional bilateral thigh pain and L4-5 and L5-S1 bulging disc with occasional radiculopathy.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Columbus VA Medical Center dating since August 2013.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA back examination by an appropriate medical professional to determine the current level of severity of his service-connected lumbar spine disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicted tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  Further, the examiner should discuss the nature and severity of any radiculopathy or neuropathy found to be present, to include the Veteran's report of radiating leg pain. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

